Citation Nr: 1739809	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  09-44 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for encephalitis.

2.  Entitlement to service connection for right testicle atrophy.

3.  Entitlement to a compensable disability rating for left testicle atrophy.

4.  Entitlement to special monthly compensation based on the need for aid & attendance.



REPRESENTATION

Appellant represented by:	Julius L. Carter, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1959 to August 1963 and from September 1963 to May 1981, including in the Republic of Vietnam.  He received the Combat Action Ribbon, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted, in pertinent part, the Veteran's claim of entitlement to a TDIU effective July 17, 2007.  The Veteran disagreed with this decision in November 2008, seeking an earlier effective date than July 17, 2007, for the grant of a TDIU.  He perfected a timely appeal in November 2009.  

The Veteran has perfected appeals from an August 2013 rating decision in which the RO assigned a higher 80 percent rating effective October 24, 2011, for the service-connected retroperitoneal fibrosis with left kidney removal and stent on the right.  The RO also denied the Veteran's claims for a compensable disability rating for left testicle atrophy and entitlement to service connection for right testicle atrophy.  The Veteran disagreed with this decision.  He perfected a timely appeal in November 2014 on his increased rating claim for left testicle atrophy and his service connection claim for right testicle atrophy.  He subsequently perfected a timely appeal in May 2016 on his increased rating claim for retroperitoneal fibrosis with left kidney removal and stent on the right.  

This matter next is on appeal from an April 2014 rating decision in which the RO determined that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for encephalitis.  The Veteran disagreed with this decision in May 2014.  He perfected a timely appeal in November 2014.

In a March 2016 rating decision, the RO assigned a 60 percent rating prior to October 24, 2001, and an 80 percent rating thereafter, for the Veteran's service-connected retroperitoneal fibrosis with left kidney removal and stent on the right.  

A videoconference Board hearing was held at the RO in July 2016 before the undersigned.

In December 2016, the Board remanded the currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board directed that the AOJ attempt to obtain the Veteran's complete Social Security Administration (SSA) records and schedule him for appropriate examinations.  The Veteran's SSA records were subsequently associated with the claims file.  And the requested examinations occurred in December 2016.

In July 2017 the AOJ certified an appeal with regard to entitlement to an increased rating for retroperitoneal fibrosis with left kidney removal and stent on the right and hypertension.  The Veteran has requested a hearing with regard to this issue and the Board will defer consideration of the appeal pending that hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a rating decision dated on May 2, 2002, and issued to the Veteran on May 28, 2002, the RO denied, in pertinent part, a request to reopen a previously denied claim of service connection for encephalitis (which was characterized as residuals of encephalitis); this decision was not appealed and became final.

2.  The evidence received since the May 2002 rating decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for encephalitis and does not relate to an unestablished fact necessary to substantiate this claim.

3.  The Veteran's service-connected retroperitoneal fibrosis caused right testicle atrophy.

4.  The Veteran's service-connected left testicle atrophy is manifested by, at worst, complete atrophy of both testicles.

5.  The Veteran's service connected disabilities render him in need of the regular aid and attendance of another person. 


CONCLUSIONS OF LAW

1.  The May 2002 rating decision, which denied the Veteran's request to reopen a claim of service connection for encephalitis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).

2.  Evidence received since the July 2008 RO decision in support of the claim of service connection for encephalitis is not new and material; thus, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for right testicle atrophy as due to service-connected retroperitoneal fibrosis with left kidney removal and stent on the right and hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).  

4.  The criteria for a 30 percent rating effective December 28, 2016, for left testicle atrophy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7523 (2016).

5.  The criteria for special monthly compensation based on the need for aid & attendance have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.350, 3.352, 3.400(o) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran and his attorney have not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Veteran has submitted extensive and numerous statements disputing VA's determinations with regard to his claims and and asserted a general lack of due process; there do not appear to be any specific allegations as to the need to obtain additional evidence or examinations.

New and Material Evidence 

In May 2002, the AOJ denied the Veteran's request to reopen a previously denied claim of service connection for encephalitis (which was characterized as residuals of encephalitis).  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The Veteran did not initiate an appeal of this rating decision.  He also did not submit any evidence relevant to this claim within 1 year of the May 2002 rating decision which would render it non-final for VA purposes under 38 C.F.R. § 3.156(b); see Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) 

The Board initially must consider whether new and material evidence has been presented to reopen the claim for service connection for encephalitis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran filed an application to reopen this previously denied service connection claim in statements on a phone call with AOJ personnel documented on a VA Form 21-0820 which was dated on October 24, 2011.  The AOJ reasonably interpreted the Veteran's statements during this phone call as including a request to reopen the previously denied claim.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final AOJ decision in May 2002 consisted of the Veteran's post-service VA outpatient treatment records and lay statements.  The AOJ noted that this claim previously had been denied on the merits in a June 1983 rating decision.  The AOJ also found that, although the Veteran had requested that this previously denied service connection claim be reopened in November 2001, no new and material evidence had been received sufficient to reopen this claim.  Thus, the claim was not reopened.

The 1983 denial was based on the lack of a showing of any current disability from the encephalitis that had been treated during service.

The newly received evidence includes additional VA outpatient treatment records and examination reports and additional statements from the Veteran and his July 2016 Board hearing testimony.  None of the newly received evidence shows any residuals of the in-service encephalitis.  At his hearing the Veteran reported a number of current symptoms, including memory loss and loss of bowel control that he believed were residuals of the encephalitis, but acknowledged that treatment providers had not attributed these symptoms to encephalitis given that they overlapped with symptoms of his already service connected posttraumatic stress disorder (PTSD).  As a lay person, the Veteran lacks the medical expertise to determine the source of his symptoms; hence, his opinion could not raise a reasonable likelihood of substantiating the claim.  The remainder of the record contains no indication of current residuals of encephalitis.

In other words, the newly received evidence and the Veteran's statements and hearing testimony are cumulative and redundant of evidence previously considered by VA.

The Court held in Shade v. Shinseki, 24 Vet. App 110 (2010), that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied service connection claim for encephalitis.  

Unlike in Shade, there is no evidence in this case - either previously considered in the May 2002 RO decision, or received since that decision became final, which demonstrates any current disability due to encephalitis or its residuals.  Thus, the evidence does not pertain to a previously unestablished element needed to establish service connection.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for encephalitis is not reopened.

Service Connection Claim

The evidence favors the Veteran's claim of service connection for right testicle atrophy as due to service-connected retroperitoneal fibrosis.  The Veteran essentially contends that he incurred right testicle atrophy during active service or, alternatively, a service-connected disability (in this case, retroperitoneal fibrosis) caused or aggravated his current right testicle atrophy.  The record evidence reasonably supports finding an etiological relationship between the Veteran's service-connected retroperitoneal fibrosis and his current right testicle atrophy.  The Board notes initially that the Veteran's service treatment records show no complaints of or treatment for right testicle atrophy, including as due to service-connected retroperitoneal fibrosis.  In contrast, the post-service evidence sufficiently demonstrates that the Veteran's service-connected retroperitoneal fibrosis caused or aggravated (permanently worsened) his current right testicle atrophy so as to support a grant of secondary service connection.  See generally 38 C.F.R. § 3.310.  For example, private outpatient treatment records dated in September 2001 document the presence of an enlarging right testicle due to an unknown etiology.  VA scrotal echogram in February 2010 showed decreased right testicle size and evidence of a right varicocele and hydrocele.

On VA male reproductive system conditions Disability Benefits Questionnaire (DBQ) in July 2013, the Veteran's complaints included an enlarged right testicle.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran experienced erectile dysfunction due to testicular atrophy.  Physical examination showed an enlarged right testicle.  The diagnosis was atrophy of one or both testis.

On VA male reproductive system conditions DBQ in December 2016, the Veteran's complaints included being wounded in the right testicle during mortar exercises while on active service.  Following this injury, the Veteran stated that his right testicle wound was kept open and he later developed tuberculosis of the right testicle.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that, even though the Veteran's testicles had not been removed, "physically they have no use for intended sexual function of reproduction."  The Veteran experienced erectile dysfunction due to testicular atrophy.  Physical examination of the testes was not performed at the Veteran's request.  The diagnosis was atrophy of one or both testis.

In a June 2017 addendum to the December 2016 VA DBQ, the VA examiner stated that the service-connected retroperitoneal fibrosis (which he stated inaccurately was not service-connected) had caused all of the residual genitourinary conditions currently experienced by the Veteran, including his complete atrophy of both testes.

The Veteran contends that he incurred right testicle atrophy in active service or, alternatively, as due to a service-connected disability.  The record evidence supports his assertions regarding an etiological relationship between his current right testicle atrophy and his service-connected retroperitoneal fibrosis.  The VA examiner specifically found in June 2017 that all of the Veteran's current residual genitourinary conditions, to include his complete atrophy of both testes, were related to his service-connected retroperitoneal fibrosis.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for right testicle atrophy as due to service-connected retroperitoneal fibrosis is warranted.  
Increased Rating Claims

Laws and Regulations

The Veteran's service-connected left testicle atrophy currently is evaluated as zero percent disabling (non-compensable) under 38 C.F.R. § 4.115b, DC 7523 (complete atrophy of the testes).  See 38 C.F.R. § 4.115b, DC 7523 (2016).  A zero percent rating is assigned under DC 7523 for complete atrophy of one of the testes.  A maximum 30 percent rating is assigned for complete atrophy of both testes.  Id.  A note to this DC indicates that adjudicators should consider entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350.  As noted elsewhere, the Veteran already is in receipt of SMC at the housebound rate and based on the loss of use of a creative organ.  This decision also awards him SMC based on the need for aid & attendance (as outlined below).  Accordingly, the Board finds that additional consideration of entitlement to SMC is unnecessary. 

Factual Background and Analysis

The evidence supports assigning a 30 percent rating effective December 28, 2016, for left testicle atrophy.  As noted above, the VA examination in December 2016; demonstrates that the Veteran has atrophy of both testes, as is required for a 30 percent rating under DC 7523.  See 38 C.F.R. § 4.115b, DC 7523 (2016).  The Veteran was diagnosed as having atrophy of one or both testes on VA examination in July 2013; although the examiner specifically found that the Veteran's right testicle was enlarged on physical examination.  A different VA examiner; however, opined that the right testicle was atrophied on VA examination in December 2016.  Thus, the evidence is in at least equipoise.  In summary, the Board finds that the criteria for a 30 percent rating, for left testicle atrophy have been met.  This is the maximum schedular rating for that disability, and there has been no report or allegation of factors that warrant consideration of an extraschedular rating.

Special Monthly Compensation Based On Aid & Attendance

The evidence supports granting the claim of entitlement to special monthly compensation based on the need for aid & attendance.  The Veteran essentially contends that he requires the daily aid & attendance of another person in order to perform his activities of daily living, entitling him to special monthly compensation (SMC) based on the need for aid & attendance.  The the Veteran already is in receipt of SMC at the housebound rate and based on the loss of use of a creative organ.  

The evidence supports the Veteran's contentions regarding his need for the regular aid & attendance of another person in order to perform his activities of daily living.  For example, on VA aid & attendance examination in July 2013, a VA physician stated that the Veteran was able to feed himself but was unable to prepare his own meals due to severe back pain.  The Veteran also needed assistance in bathing and tending to other personal hygiene needs because he was "unable to stand for over 5 minutes without support."  He was not legally blind.  He was unable to lift, carry, or push anything weighing over 10 pounds.  Although he did not require nursing home care, he required medication management to prevent confusion or taking the wrong dose of medication.  He was able to manage his own financial affairs.  He used a wheelchair and walker to help with ambulation.  

There were no restrictions with his upper extremities although the VA physician stated that the Veteran's neuropathy of the bilateral upper extremities left him "unable to feel objects and weakness causing [him] to drop objects."  He was unable to go up and down stairs without assistance.  He needed "support and assistance" with bending, lifting, and carrying.  The Veteran was able to attend his medical appointments and could be out of his house "at any time" with someone's assistance.  The VA physician concluded that the Veteran was unable to do his activities of daily living "without someone helping or doing them for him."  

On VA aid & attendance examination in December 2016, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted that the Veteran was not hospitalized or permanently bedridden but could not travel beyond his current domicile.  He was able to do his personal toileting and grooming.  He experienced dizziness once a day, had severe memory loss, and constantly or nearly constantly was off balance which affected his ability to ambulate.  

The Veteran's poor memory made it difficult for him to know the correct dosage and timing of his medication even though he was an insulin dependent diabetic.  He had "no stamina and gets tired easily and can fall" due to his back problems and degenerative joint disease.  This VA clinician agreed with the previous assessment in July 2013 concerning the Veteran's need for aid & attendance.  

The Veteran was unable to perform self-feeding, dressing and undressing, bathing, and only was able to walk without assistance within the confines of his home.  He was able to leave his home but only for medical appointments.  The Veteran's best corrected vision was 5/200 or worse in both eyes and he had chronic back pain, generalized muscle ache, and slow deliberate ambulation.  The VA examiner concluded that the Veteran's functional impairments were permanent.  This examiner also concluded that aid & attendance was required so that the Veteran did not take the wrong insulin dose.

The Veteran contends that he requires the daily aid & attendance of another person in order to perform his activities of daily living.  The Board agrees, finding that the medical evidence (VA aid & attendance examinations in July 2013 and in December 2016) indicates that the criteria for SMC based on aid & attendance have been met.  The Board notes in this regard that service connection is in effect for, among other disabilities, diabetes mellitus which requires him to take insulin.  Both of the VA examiners who saw the Veteran for VA adjudication purposes in July 2013 and in December 2016 concluded that he required the regular aid & attendance of another person in order to avoid taking the wrong insulin dose.  

The July 2013 VA examiner also found that the Veteran was unable to perform his activities of daily living "without someone helping or doing them for him."  Similarly, the December 2016 VA examiner agreed with the July 2013 VA examiner concerning the Veteran's need for aid & attendance and also concluded that the Veteran's functional impairments were permanent.  All of these opinions were fully supported.  See Stefl, 21 Vet. App. At 124.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for special monthly compensation based on the need for aid & attendance have been met.











						(CONTINUED ON NEXT PAGE)
ORDER

As new and material evidence has not been received, the previously denied claim of service connection for encephalitis is not reopened.

Entitlement to service connection for right testicle atrophy as due to service-connected retroperitoneal fibrosis is granted.

Entitlement to a 30 percent rating effective December 28, 2016, for left testicle atrophy is granted.

Entitlement to special monthly compensation based on the need for aid & attendance is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


